Case 2:20-cv-00186-RJC Document 1-2 Filed 02/05/20 Page 1 of 17
                                 Case 2:20-cv-00186-RJC Document 1-2 Filed 02/05/20 Page 2 of 17




                                                                                  For Prothonotary Use Only
                                                                                         ~...~.. .•-.           . ~;.            .,'r,~:. ~~     ~ ~ if~' ~,.
                                                                                  .Dockef.No`.                              P                                   l
                                                                                                                      :
                                                                                                            /9~6Ci~r/~
                       The information collected on this form is used solely for court administration purposes. This form does not
                       sunnlement or renlace the fi'ling and service ofnleadfngs or other naDers as reauired bv law or rules ofcourt.
                   Commencement of Action:
                    ER Complaint           El Writ of Sununons                   Petition
                    E] Transfer from Another Jurisdiction                     E] Declaration of Taking

                   Lead Plaintiff s Name:                                          Lead Defendant's Name:
                                                                                           _.--^-- _    c•-,~       `~:=:1""~,z:a:~W=;~-,-_.~s„:._-;;~•~:~;::;
                   C        c~   1~.   t•—n_
                                                      ~
                                                                       .             `      !~'.-
                                                                                       ~~•r,~~3V 4~1.~i~i
                                                                                   ~'`~'                 ;`   I[Zti. i ~ -+'t
                                                                                                     v.r's~=~_\
                                                                                                                              .:L.~ ~~Ct~
                                                                                                                       `~f .-,''
                                                                                                                                         . .
                                                                                                                                         +
                                                                                                                                    ~ Y+v~•` -
                                                                                                                                                         L..,~L
                                                                                                                                                               - -
                                                                                    ` JDollar Amount Requested:                     Elwithin arbitration limits
                   Are money damages requested? 19 Yes                  rl No                (check one)                            ® outside arbitration limits

                    Is this a Class Action Suit?            0 Yes      21 No             Is this an 11IDJAppeal?                          0 Yes         9 No

                                                                                                                                                                         )r*_
    r•~                  Name of Plaintiff/Appellant's Attorney: '3'21N:,a hl. Sc. ,1 C_5 ~_ :xv nem~ ~
                                       ~ Check here if you have no attorney (are a Self-Represented [Pro Se] Litigant) t
    ~
;._ ..:. .: .. Nature of the Case: Place an"X" to the left of the ONE case category that most accurat~_ ly describes ~r
                                               PRIMARY CASE. If you are making rnore than one type of claim, ch'eek~tlie oneggt
                                               you consider most important.

               :. TORT (do not include Mass Tort)             CONTRACT (do not include Judgments)                       CIVIL APPEA:Z:S             ~
                   D Intentional                               ~ Buyer Plaintiff                                         Administrati.v_e:Agenc-ies ~
                      Malicious Prosecution                    ~ Debt Collection: Credit Card                            ~ Board=:of=As'sdssment _
                     0 Motor Vehicle                           ~ Debt Collection: Other                                  ~ Board.ofElPctibns ••
[        ® Nuisance                                                                                                       r.1 Dept. of7TrarisportationN
               `
         ® Premises Liability                                                                                            [I Statutory Appeal: OtherD
         © Product Liability (does not include
'' 'E.     mass tort)                                           El Employment Dispute:
            Slander/LibeU Defamation                                Discrimination
                                                                El Employment Dispute: Other                              ~ Zoning Board
k~~
~.: C' : ~  Other:
     T;.:.
                                                                                                                          ® Other:

                                                                0 Other:
                   MA.SS TORT
                     0 Asbestos
                         Tobacco
.`•` ;-' : .         rl Toxic Tort - DES
                     © Toxic Tort - Implant                   REAL PROPERTY
                     ® Toxic Waste                             0 Ejectment                                                0 Common Law/S'~'~,tffiPy Arl~ation
                     ~ Other:                                  El Eminent Domain/Condemnation                                               ~
                                                                                                                          ~ Declaratory Juen~j       ©         ~
~ .l.)'..:.
                                                               0 Ground Rent                                              El Mandamus ~
                                                               El Landlord/Tenant Dispute                                 ~ Non-DomestiCIe~a~ions ~            y
                                                               El Mortgage Foreclosure: Residential                          Restraining f)iii~r'J IU '
                   PROFESSIONAL LIABLITY                       El Mortgage Foreclosure: Commercial                        ❑ Quo Warraz~i~ 4
                       Dental                                  ~ Partition                                                ~ Replevin ~~                      ~
                    17 Legal                                   0 Quiet Title                                              0 Other:
                    0 Medical                                  Pq Other:
                                                                   ~
                       Other Professional:                                                                                                          •~              ~7



                                                                                                                                                  Updated 1/1/2011
      Case 2:20-cv-00186-RJC Document 1-2 Filed 02/05/20 Page 3 of 17



IN THE COURT OF COMMON PLEAS OF ARMSTRONG COUNTY, PENNSYLVANIA



CLAUDE D. FRANTZ and LOIS E.         CIVIL DIVISION
FRANTZ, his wife,
                                     No.   ~0 /9./9
           Plaintiffs

     vs.
                                     COMPLAINT IN CIVIL ACTION
COLUMBIA GAS TRANSMISSION, LLC
                                     Filed on Behalf of Plaintiffs, Claude D.
           Defendant.                Frantz and Lois E. Frantz

                                     Counsel of Record for this Party:

                                     JOHN N. SCALES, ESQUIR.E
                                     PA. I. D. #05746

                                     MEYER, DARRAGH, BUCKLER,
                                     BEBENEK & ECK, P.L.L.C.
                                     40 N. Pennsylvania Avenue, Suite 410
                                     Greensburg, PA 15601              N
                                                                ~.         o
                                                                           ~.          r-
                                     Telephone No.: (724) 83CrL4_$~`Q3     c'o,       `-~
                                     Fax No.: (724) 836-0532 "+~ G~~       c;        ~~~
                                                                                        C`~
                                                                                     r" =-




                                                                 ~              ~.
          Case 2:20-cv-00186-RJC Document 1-2 Filed 02/05/20 Page 4 of 17



IN THE COURT OF COMMON PLEAS OF ARMSTRONG COUNTY, PENNSYLVANIA


 CLAUDE D. FRANTZ and LOIS E                      CIVIL DIVISION
 FRANTZ, his wife,
                                                   No.
                  Plaintiffs

         vs.

 COLUMBIA GAS TRANSMISSION, LLC

                  Defendant.

                                                                                 ~
                                                                                 c,.
                                        NOTICE TO DEFEND                     ,   ~




iights important to you.                                                }'         "'

YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE. IF YOU DO NOT HAVE A
LAWYER TELEPHONE THE OFFICE SET FORTH BELOW TO FIND OUT WHERE YOU CAN
GET LEGAL HELP.

IF YOU CANNOT AFFORD TO HIRE A LAWYER, THIS OFFICE MAY BE ABLE TO PROVIDE YOU
WITH INFORMATION ON AGENCIES THAT MAY OFFER LEGAL SERVICES TO ELIGIBLE
PERSONS AT A REDUCED FEE OR NO FEE.


                                  Prothonotary of Armstrong County
                               Armstrong County Courthouse, Suite 103
                                        Kittanning, PA 16201
                                     (telephone: 724-543-2500)
        Case 2:20-cv-00186-RJC Document 1-2 Filed 02/05/20 Page 5 of 17



                                      CIVIL ACTION

                                       COMPLAINT

       Plaintiffs, Claude D. Frantz and Lois E. Frantz, his wife,claim of the Defendant,

                                                                          t ~,
Columbia Gas Transmission, LLC ("Columbia Gas"), a sum in excess of~$Thousand

Dollars (40,000.00) upon a cause of action depicted herein.

             ~                         COMPLAINT

       1.     Claude D. Frantz and Lois E. Frantz (hereinafter referred to as "Frantz") are

the owners of a certain piece, parcel, or tract of land situate in Perry Township, Armstrong

County, Pennsylvania, as set forth in the following Deeds:

       (a)    Deed from Elizabeth C. Frantz, Administratrix of the Estate of
              Ruth E. Jordan, to Claude D. Frantz and Lois E. Frantz, dated
              June 5, 1971, and recorded in the Recorder of Deeds Office of
              Armstrong County, Pennsylvania, in Deed Book Volume 534,
              page 937, a copy of which said Deed is marked Exhibit "A",
              hereto attached and made a part hereof.

       (b)    Quit Claim Deed from Louise G. Jordan, to Claude D. Frantz
              and Lois E. Frantz, dated March 21, 2003, and recorded in the
              Recorder of Deeds Office of Armstrong County, Pennsylvania,
              in Deed Book Volume 2608, page 0298, a copy of which said
              Deed is marked Exhibit "B", hereto attached and made a part
              hereof.


       2.     That Columbia Gas Transmission, LLC ("Columbia Gas") is a duly

established corporation and under the laws of the State of Delaware, and the

Commonwealth of Pennsylvania, and with offices in the State of West Virginia and the

Commonwealth of Pennsylvania.

       3.     Columbia Gas, at all times pertinent hereto, acted through its duly authorized

agents, servants, workmen, and employees.


                                            51
        Case 2:20-cv-00186-RJC Document 1-2 Filed 02/05/20 Page 6 of 17



       4.     That at various times, and particularly commencing July 2018, Columbia Gas

intentionally, negligently, carelessly, recklessly and unlawfully and in breach of its duties

to the Plaintiffs, entered upon Frantz's property and replaced an existing pipeline and in

so doing, widened and changed the area in which the pre-existing pipeline was located.

The condemnation and appropriation of Frantz's land and property and the taking,

damaging, and disturbing of it has included the following:

              (a)     damage to the land, trees, foliage, driveways and physical property of
                      Frantz;

              (b)     damage including erosion of Condemnee's land.


       5.     That Frantz's property at the time of the matters herein complained of was

improved property, said improvements being as follows:

       (a)    A large dwelling house;

       (b)    Trees, shrubbery and other landscaping;

       (c)    Driveways; walkways and parking areas;

       (d)    Shed;

       (e)    Garage and outbuilding.

       6. That because of the matters herein set forth, the large dwelling house referred

to in paragraph 5(a) above has been affected and the market value of the entire property

has been greatly diminished by reason of this and other matters herein set forth.

       7. That because of the matters herein set forth, the trees, shrubbery and other

landscaping referred to in paragraph 5(b) above have been physically damaged and greatly

depreciated, and the market value of the entire property has been greatly diminished by

reason of this and other matters herein set forth.

                                            -4-
          Case 2:20-cv-00186-RJC Document 1-2 Filed 02/05/20 Page 7 of 17



         8. That because of the matters herein set forth, the driveways, walkways and

parking areas referred to in paragraph 5(c) above have been affected, and the market

value of the entire property has been greatly diminished by reason of this and other matters

herein set forth.

         9.    That because of the matters herein set forth, the shed referred to in

paragraph 5(d) above has been affected, and the market value of the entire property has

been greatly diminished by reason of this and other matters herein set forth.

         10.   That because of the matters herein set forth, the garage and outbuilding

referred to in paragraph 5(e) above have been affected, and the market value of the entire

property has been greatly diminished by reason of this and other matters herein set forth.

         11.   That in addition and because of the matters herein set forth, the market value

of the entire tract of Frantz land has been diminished for its highest and best uses, all to

the great damage of Frantz.

         12.   That in addition and because of the matters herein set forth, access to and

from certain parts of said premises has been interfered with to the extent that the market

value of the entire property has been reduced because of this and other matters herein set

forth.

         13.   As a result of the matters herein set forth, large volumes of liquids and water

have been thrown onto, into, over, and through the property of Frantz; thereby contributing

to the depreciation in market value of the said property.

         14.   As a result of the matters herein set forth, the grade of the said property has

been damaged and changed, and as a result of which the market value of the entire

property has been diminished by reason of this and other matters herein set forth .

                                             -5-
           Case 2:20-cv-00186-RJC Document 1-2 Filed 02/05/20 Page 8 of 17



         15.   That all of the damages to Frantz as herein set forth were caused directly and

proximately by the intentional, negligent, careless, reckless, unlawful actions and the

breach of duty by Columbia Gas, acting on its own behalf and/or acting through its agents,

servants, workmen, and employees.

         16.   That Columbia Gas has, at all times relevant to this cause of action, failed

to discharge its responsibilities under law and in a manner and condition consistent with

the rights of Frantz.

         17.   At the time of the matters herein set forth, Frantz in no way contributed to the
                                                                         . .    ,:.
causes of the said damages.

         18.   T h a t all of the'damages to the Plaintiffs, `Frantz; a n d to the`property of said

Plaintiffs, as herein set forth, were caused directly and'proximately by the intentional,

negligent, careless, reckless and unlawful actions of the said Defendant, as herein set

forth.

         WHEREFORE, Plaintiffs, Claude D. Frantz and Lois E. Frantz, claim of the
                                                    ~,      .J~1'            `r
                                                                                     u~ w :7"N~
Defendant, Columbia Gas, a sum in excess of ~Thousand Dollars (Q~ ~ 0), and

all necessary equitable relief, together with costs of suit, to recover all of which this suit is

brought.

         JURY TRIAL IS DEMANDED.

                                             MEYER, DARRAGH, BUCKLER,
                                             BEBENEK & ECK, P.L.L.C.


                                             By_         0/
                                                John N. tcales, Attorney for Plaintiffs




                                               m
                                                                           RUTI3 E. JORDAN ESTATE PEFt. AMRB.                                 •   /1  ,~~,J
.Case 2:20-cv-00186-RJC
               f107L-Dud Ouasdfm~..Document
               a~•,                     r.. Eoent6a'. ar1-2
                    a.u, ~... soa~.aa,Z4a.twra                .:Filed     02/05/20
                                                                .:.: . (0~snp~.
                                                         AdmlaLtatm'.                  : Page
                                                                                or Iadivldval)
                                                                                               . ,9 of 17                                 V~`~ ~J~ (
                                                                              CLAYJDE D: FRANTZ, ET D8
         ~                                                    ~                               •




                                                                                                            .
                                                                                                                       t   Ur
                                                                                                                                     o
                                                                                                                                     .~
                                                                                                                                                  .     .




                        MADE THE               5 th                                           dmy            Juxxe                   - mn ths yemr
                        of owr Lord one thousmnd nim.e hodred                                 seventy-one (1971)
                      BETWEEN     ELIZA8ETH C. FRANTZ, Adta3.riistratrix of the Estate of
                     Ruth E. Jorden, late of Perry Township, Armstrong County, Pennsyl-
                     vania; decease$,
                                                                               GRANT08

                                                                                     A•
                     ~• .
                    ,•~ '                                         .              .
                                                                                                       D
                                           _



                     CLA'UDE D. FRANTZ and LOIS E. FRANTZ, husband and wife, of. L{.J. Forost
                     Avenue, Greensburg, Pennsylvania• 15601
                                       .                  ,           •                   •                                 '.            .       . .    . .
                                                                             .                         ,..                   GkANTEE~ '


                                                     WHEHEAS, the said Ruth E. Jordaia in her •lif6time and                                                       "
                     at her deat$ was seized in fee of 'and in.thp tracts of laa~d herein-
                     after described situate in Perry Township, Armstrong Coux~ty,
                     Pennsylvania, qnd
                                     WM8EA8, the said Huth •E. JqtaOan departed this life
                     on. the 8th day of A.ugast, 1970, . aad,`
                                   WMREPI3, fetters of Administ3 asti4n upon the Estate of
                    the. eaid Ruth E. Jordan were in .due -form of law iesue•d to the said
                    Elizabeth C. F'rentz on the 26th day of Augaet, 1970, by• the Register '
                    of Wills of' Arqstrong County, Pennsylvania, at No. 3-70-278, and
                                    WMREAS, bond was properly given by the.said
                     Administratrix who embarked upon the said tru,st..




                             ..   ..       .     •    •                                           ,.
                      NMR►u c                  iuu+s tRY/Y~RlA
                                                        ~                 ~,.p~•-              ~ ' ~                        • •"                              '
                             ?0   "1
                                   4 `'q~~s}picr ~wP~~~~~
                            .                     n
                                                     ✓ (r~J                               .
                        yp                 ' ~xTAlY.                             T~t .                     R~i[1'1'~
                                                    ~~ {pPTAi
                                                 ,j~A
                                                                                                                                 •




                                                                                                                                              , }• ' .~~,.
Case 2:20-cv-00186-RJC Document 1-2 Filed 02/05/20 Page 10 of 17
                 NOW TSIS INDENTURE WITNESSET$ .that the sartd Elizabeth C. Frantz,
                                                                                                        534-93$
            Administratrix of the Eatate of Ruth E. Jordan, late of Perry Town-
            ship; Armstrong County, Penns7lvan4, deoeased, •
            for mnd in ooneideration of the eum of Ten Thoixsand Three, ilundred ($10, 300.00) .
            and no/100 = - - -                 - - - - -    - Doliarra lanuful money of the United Statea,
           to        her           in hand 27aid by theta4d Claude .D. Frantz apd. Lois E. Prantz,
            husband and wife,
                                                                at cund,before Oe aeabEne arnd deZ'vyer h,ereof, the
           receipt 2ohereof {e hereby aoknowledged                  has '•                      gminted, barga•tned,
           aold, aliened, released om,d oonftrmed, dnd by theee grrese7ate, .                                        ..
                                      ,      •     ,           .      . •                      ,•                 •

                                         does       gram,t, bamrpadn, eebb, auen, release and oqnjirin wnto the satid'
            Claude D. Frantz and Lois E. Frantz, husband. and wife, their heirs and
            assigns as tenants bq the entiraties,                                                        „.
       ALL the surface plus an Vndivided 1/2 interest in ALL the coal, 1imestone,
       oil and gQs e.nd other minerala under the following tracte:
            ALL thoae•oertain pieoes; paroels or traots of land eituats ia Perry
       Township, Armetrong County, Pennaylvania, bounded and desoribed as.follows:. .
       FIRBT . TRACT: • BEGINNING at a post; thence lig "l.and of Bradys Bend Iron Company
       North•89 degrees East 194 perches to a white oak; thence by land of Riddles
       Heirs South l degree East 176 perohes to a post;'thence by laad of Riohard
       Jennings and.Adam Petera South 89 degreee West 194 perohes to a pin o6k; 'end
       thenoe by land of Aridrew MaIntire North l degree West.176 p9rches to place of
       beginning. C(KTAINING 201 ACRES and 50 PERCHES,- more or leas.
       SECCND TRACT: ALL the right, title end interest of.Nellie A. Jennings Rye,•of,
       in a~d to the following deacribed landa: BOIINDED on the North •by lands of
       Petep.Delaney.•and Martin Wagiler; on-the East and South by land of G'harles H.
      .Jen#ngs; and on the.West by a public road; known aa.the Hillville and Parke'r
       Road. CONTAINING 4 AORES, more or less.                                           .
                BEING the asme premises oonlreyed by Russell T. Jordan and Louiae G.
       Jordan, his wifo•, to Eugene C. Jordsn and Ruth 31. Jordan, his wife, by deQd
       dated Jul•y 14 1953; and reoorded July 24, 1953 iril Armstrong County Deed
      Book Volume 366, page 151. The said Eugene C: lordan predeceased his wife,
       Ruth E. Jordan.' See` a].so Armstrong Countg D. B.'.316, .page 153; D. B..•386,
       'page *6. '
       1/2•Undivided inter®st in and to ALL the ooal and 1i.mestone of whatsoev@r kisid
       in, pnder and'tipon ~hose oertain pieces, paroels or traots of .].aud situate in
       Perr3r Townahip, Armatrong County, Pennsylvania, bounded and described'as
       follpws: FIRBT: BE(3IT1NIN(3 at a post adjoining lands now or formerly of
       Benjatain Delaney, Richard Harmon and'the Public Road; thence by I.ands formerlg
       of' 4chard Hexmon, So~tth 79 degreee East 51}.5 'perches to a post; thenoe by
       landp now or formsr~,7 of Jobn and Ma.rtin Shellinga, and' le.nds of whioh this is
      the peoond tracV to this deed, and hereit~after desori,bed, South 1 degree West
       84.6-•perchea to"a post; thenoe by lands iiow or formerly of John and'Martifi
       Shel3ings, Mrs. Lucinda'and 8tephen Delaney, North 89k degrees East 55.7
       perches to a poqt; thenoe by lands now or formexly of•Benjamin and James
       Delaney North l•degree East to the place of begi,nning. CONTAININa 30 ACREB
       end 26 PERCHE9, more or less. SECCND: BEG=IrIG $t a chestnut • tree on line.
       of land now or fcrmarly of Lewis Delsney, deoeased; thence by the publia road
       South 42k degreqa East 16.2 perohes to a post on weat side of public r.oad; "
       thenise by lands`•whe:ieof thia is a part, South 61;4 degrees West 13-04 perahes
       to a'post on lirle of lands formerly of Lewis De$ane , deoeased; t}ience by
       said lands 1-3/ • degrees' East 18.2 perches •to tl4e 'p~aoe of beginning. '
       CCNTAING Il~T    97 PRCHE$; more or ~~,esa.' ;
                BEING the qame premises oonveyed by'Russell T. Jordan,' et vx, et al, to
       Russell T.- Jordo and• Louise a.. Jordan, his • wifo, and Eugene C. Jordam anq
       Ruth E. Jordan, his'wife, by deed de,ted July 130 1953,•and reoorded July 14,
       1953, jn Armatrq~g County Deed Book Volume 386, pa$e 348. Eugene C. Jorftn
             deoe ag e 2hia wife, Ruth E. Jordaxi. See Also Armetrong •County Deed Book•
       p~3e+       a
       1/24u ndividetid5
                 p            interest in and •to ALL the coal and limestone of whatsoever kind
       in, under and upon that oertain pieoe, paroel or traot of land situate, lying
       and being in Perry Township, Armstrong Cotimtg,. Penneylvania, boun,ded and
      •described as followe:
                On the North by lands n'ow or formerly of Jacob Wagner and George Brown'
       Heir$; on the East by landa formerl7 .of Martin 8helling now 011ie Young, a,ud
       also: by lands fqrmerly of Nellie A. Jenning and now lands of tk}e present
       Granpors hereinj oN the 8outh by landa o#' Delaney Hpira;'e.nd on the West 'py
       lands formerly of W. A. Flemming Heirs, now F. (}. Heitler and.also by lancls
       now pr formerly of Tony Gearshuck. CCNTAINIlRG J0 ACRES,'more or l-ess.
               'E7C0EPTIlJG and REHERVING from the operation of the within grent, all of'
       the gas and gas mining rights.in the said tract of land and partioularly e,ll
       roya~t7 rights under the existing gas and oil lease.
                BEING the same premisea conveged by Ruasell T; Jordan, et ux, et al, to
       Russell T. Jordan and Louise G. Jordan, his wife, and Eugene C. Jordan and. '
       Ruth'E. Jordan, his wife, by deed dated Jul'y 13, 1953, aPd recorded July' 11},
       1953, in Armstrong County.De'ed Book Voltuae 386, page 150.• Eugene C. Jordan
       predeceased his wife, Ruth E. Jordan. See also Armstrong Countg Deed Book
        ~ ...+         ~ ....   •                  •                          •~
Case 2:20-cv-00186-RJC Document 1-2 Filed 02/05/20 Page 11 of 17
                  •TOGETH'ER with ald and aingvlmr            the improvementa                             .       5" 4'     939
             waya, watere, watsrL•couraee, righta, Libertaea, prtvileges, herebtitarmente amd mppurtenanoea '+uhat-
             eoever thereunto belondting, or tin anywdae, wppertainting, arn,di the reversiona and remar%ndeTe, renta,
             tissues and profdta thereof; and aiso, all tlrs eatate, reght, title, intereat,•u,se, truet, property, tooeese-
             aion, olaim om,d demomd whateoever,          oP the said Rt}th E. Jordan, at . and
               inunediately before 'the time of ,her deaease,
                                     dn T~iw, equ3ty or otherwiee howeoever, of, in, to or out of the somie:
                     TO. HAVID AND. TO HOLD, the aariat                            above deearibed premises'
              heredrdtomaents om,d premisee hereby granted mnd releaeed, or mentioined'aiid intended so to be, with
              the appurtenanoea, w2to the swid. Claude D.: Frantz end• Loia E. Frantz, huebazad
               and wife, their 'heire
              and asaigne, to and for the only proper use ornd behoof of the earad                                 Claude D. Frantz. arid
               Lois E. Fraratz, hueband aud wife,• their heire
              or aeaigna, forever.
                  And the sadd   Elizabeth C. - Frantz, AdministrQtrix• of the Eetate• of
               Ruth E. Jordan, late of Perry Townahip, Armetrong County, Penne7lvania,
              covenant , toromiae arad agree , to a7nd with theeadd Claude D. Frentz a17d Loie
              E. Frantz, hueband and wife, their heirs
                                                                                - amd aseigne, by theee presente, th,at                  ehe
              tfas said            Elizab@th C. Frantz, Admiaiatratria aforeeaid,
              ha a' not done, comnmittted, .or knowingUy or• willingly suffered to be done or committed, am•y aot,
              matter or thting whateoever whereby the premieee hereby grorreted, or any part thereof, is, ar'e, ahaN
              or mmy bQ imPeaohed', ohomged or }noumbered, in title, ohmrae, estate, or otherio{se howeoever.
              WITNESS the due exeoution hereof the•da~/, month ornd yeom firet above written. .
                          ..           . .     .            .    . . , _       _.              ,     .   ~                         4444SSA4TfS                 •
                                                    +                                l
                                                                                         .


                 ,             '               .        .           .          .• • •              . . .                 __ S4SSS4444X'7P7P4
                                                                                                                       x~~[
                                                                                         xXX

                           XXS9'XXAX4TTSX4TSSST~,g"SPYS4SSTX4TTST~R•4STSS~4~[~'~,~TT4
              AMU=Xxxx4S_]~'_                  c
                       ,T444YSSSTS7'4TTSXSSXST?S4TSYSTX2'~,'~~,~'~•A~
              xxxx,~[4SS
                       -                                            Y'44425 rS4XX~'4A~

              ~~X„~~,
                    XX4x4T4XX~4X4~XXXT~TT
                     .~~,..~..~.,K~...~..m.~.....~•
              xxaxxxaxxx                                                                 ESTATF OF RUTH•E. JORDAN

              WITNESS:                                                                   HV
                                                                                         Eliz eth a. F'rantz. Adm~                              ^
                                                                _•~-~-                   tratria of the'Estate of .
                                                                                         Ruth E. Jordaxi, deoeased
                                                                                         •

              State of                 FENNBYI+VANIA
                                                                                             t ed.
              Glount7/ op       O~Z~
                   On thie, t4e                                 15th       dary of                         Jtmie            , te 71 , before me

              the undereigiaed offloBr, peraonally atoyeared Elizabeth 'q. Frantz, Administratr3x
              of theState of                 P9arta7lvania                 Countrgof                        A='mstrorlg '                , Janown to
              me (or aattisfaotorrlUy proven) to be the person deecribed 'in the f oregoing inetrum•ent, anxd aolonowl_
              edged that e Ice                eueouted the samce in the capacity thsrein etated mnd for the qonrpoeea thersin
              oontained.

                     In zvitn.eea whereof, I hereunto aet my hand wn,d o$loi¢l aeal.                                                     :'~ ~ ; a~~ ; a*'`~: '
                                                                                                                                            r               ,
                                                                                                                                   . `; '::~t, ; ..... ;.~ F.~!'~

                                   •                    •                  ~-                                          ~,

                                                                                     IHra                                          ~ .:~61; •
                                                                                                                           ,, • ~..~-~ a ~-                        .' •`,
                                                                                              a U.
                                                                                      ~'-gethfeh McOregorr Notery Puhn~   }•~t: n
                                                                                                                                          T' ' e~ia
                                                                                     ~1► Cammiselon £xplr F~u5 1972Titde ~P~ ~~~bdre;;: ~ ~ ..,nl,
                                                                                                           .          .            ;      f • ': ~4 \ QirJ•j;~;
                                                                                                                               '        '•.\~,~~jr•' St!~•'•~G~j,~•`i
                                                                                                                                                                    .'1"
                                                                                                                                       •;,''fi.9. ~ ` ~i:~~v,~•.
                                                                  CRETIFIGAT9 OF R9SIDE1ITCD

                 i                                 do hereby oertdf y that the           yreoiee reaidenae qnd oomrplete Poat offlce dddmees
              of the within =med grantee ie 41 Forep't A riue, Qreert urg Pe nsylvania 15601
                 •                                                         ,                                        ~t
                 Jut7e 5                                         i9 71                                                                  .   .,.~~.
         RECOADID BEPTF.MAER 9.9 1971 AT 3:46 P.M-                                       Attornsy for               0'ranteea
             ROHERT H. POWER.S, BECORDER                                                                                                                 :{r
    ■

Case 2:20-cv-00186-RJC Document 1-2 Filed 02/05/20 Page 12 of 17
                State af

                County of                                                                     1so.
                       On thris, the                                        dory of                                        ,18           , before mae

     '          peraonmlly appeared                                                                                       , who aolonowledged
                hdmself to be the                                                         of                                                r
                a Corporation,                                                                                                              ,
                dnd that he ms suok                           , beang artcthorGzed so• to do, exeouted the foregoing
                inatrument far the purposes therevn contained by si,gning the nomr,e of the Corporation by himself
                as

                       IN WITNESS WSEREOls', I herewith set my homd                                                                         aeal.
            .        ._. .       ... • '              •    •                                                                                   e~
                                                                                 •        ,           ,•
                                                                        '                                      , .                   • .,

                                                  a            :i•.f. ._ . r;.                                             Ti&e of Osoer.
                                  . .       '. ,ti +• .                      .        ,.                                         .   .




                                             .Pb                              ~
                                             UERF,D.FOR RECORI•b
                             ~               p4AIHSTR0I4G CO., PA.H m

                             ~              ..9ro ------- P aG E ---rB ~

                                                          9 3r ►e -PI~'~P ~ •
                                              0
                     ~                            9ERT H. P~WER8 H b
                                              ~ORDER~F~DEEO ~
                                            •
        .
                 ~ q ~                     T O1 •             ' ~
                                             -Pw                  ~                  •~
                             ~               "I -P'                           A


                                           w..4 o




                State of               Pemuy,lyuda
                County of         . A~netrong                                                                                '                          .

                                                          RECOg,DED on thds                                  day o f       SePteanb®r               ~

                                               A. D.'19-Z1., in the Recorder's Ofte qf said Cauntrj/, in Deed •BooTa '
                                              VoL                 534       , Pa,ge .937             .b
                                              Gtven nnder my harnd om,d • the seal of the said• offioe, .t                 date mb ve written.

                                                                                                      ~ ~~, •~'. ...   . d.Gd.~' ._,            rder.
                                                                                                                                                            .a •' y
                   Case 2:20-cv-00186-RJC Document 1-2 Filed 02/05/20 Page 13 of 17
     •
Y.




                                                      QUIT-CLAIM DEED
         MADE the ~-                     day          o f.                                       2003, BETWEEN : Loui s e G.
         Jordan, of Clarion, Pennsyl.vania, Gr'antor
                                                                           A
                                                                           N
                                                                               D
         Claude D. Frantz and Loig E. Frantz, husband and wife, of
         Greensnurg, Pennsylvania, Grantees:
         THE said Grantor, in consideration of One Dollar ($1.00) unto her
         well and truly paid by the said Grantees, at and before the sealing
         and delivery of these presents, has remised, released, and quit-
         claimed, and by these presents does remise, release and forever
         quit-claim unto the said Grantees,• their heirs and  assigns, forever,
                                                         • . . . .  _ ,•                     ., .
               .                   . ~   ..       •      . . . •,              .                 •                . . .       ..
         '(a's tenan•t$_: b,y
                           ,  the: entirety)•:- '
          •'            •      •              .          .                         •        ..       ..       -   ••.     •
               ANY • arid all interest:• of Grantor in the. following properties :
                    1.* Property known,by Armstrong C6unty Control Number 36-
               0-025567., 'also re,ferenced to map numbers 012.00-01-30, et al.
                            2. Property know•n by Armstarong County - Control Number 3 6-                                          ~
               0-025566, also referenced to map number 013..00-01-13. Further
               reference is made to the following deeds recor.ded in Rrmatrong
               County: Deed Book 534-937; Deed Book 5•35-276; Deed Book 386-
               15 0 .

              No hazardousr waste, as the term "hazardous waste" ie defined
         in the Solid Waste Management Act of July 7, 1980, P.L. 97, Section
         405 (35 P:S. Section 6018.405) is presently being disposed of, nor
         has such hazardous waste ever been disposed of by the Grantor(s) or
         to• the Grantors' personal know]:edge, on the premises herein•
         conveyecl. This language is included solely for the reason that it
         was incl.uded.in pr~ox deedd •of conveyance. The Grantor(s) is/are
         not a~niare of the disposal of any hazardous waste on the premises.




                                                      ?E:,i.AJ
                                                                                       GE                 V:12,


                                                      .~~~                     v:~9~
                                no~r                V
                                                 n9 -
                                                   J.!
                                           -z-
                                                                                 p2p*Emplc)('llv
                                                                                       alva
                                       ..109S-E Vcl IBxnqsueexf) l anueAV qseaog
    8 T se zcppe asToead          see-4usic) :;,etlq A;Tq-T;go Aqaxetl op I
      ", .y                 EONSCIIM .90- H.IVDMIMUED
               N   MJJX3 NoisSIWWW M
                    ON 'MOISEW 'A sloi
                    lvfb4fjAMT Aa-em
               o puLm pu-e-q Aui qee oqTmexeq I laoaumm Ss=It&.NI
              -pauT-equoo uTeze-q-4 s;asoclxnd eqq ao; aul-es eqq pe4noexe
eTqs -4LTqq paSpe-[motr4oL
                         , puv -4uamrLa-4suT. u-r'4'4T& 9TI-4 o-4 paq-posqnp
ST empu esoqm uosaad          eqq' aq    a-4 (ueAoxd ATTzcoqo-e.;s-p4-es ..Xo) am oq
umoun luvpaop esTnorj pea-eadd-e A7[T-euosaad, lagOT;;o pauBTeaepTxn eqq
                                                             --%
iam'axo.;eq 1 g00z I                         ;o Aep ~rPZ-A         eLT-4 'ST-q-4 uO.
                                                               NOIHVIID ao =00
                                                          , SNMcT aO H.LWEMNOWWOO
                                                 'VINVArl7.
                                                'UG:44TZA 9A0qP 4GZTg ZP9X
puv Avp 6ip puvrf..T9rTq9s o:;rxnazerr GvrTxojuezD ppes - 'aomdam. SSammmi
                    j
   Case 2:20-cv-00186-RJC Document 1-2 Filed 02/05/20 Page 14 of 17
.       ,
                                           Case 2:20-cv-00186-RJC , .Document
                                                                           • 1-2 Filed 02/05/20
                                                                                             .  Page 15 of 17
                                                                                                                                                                                                                                                                                            .                                                                 • ;            .
                          '           ~~~ ~"~ ~                                                                                                •

                        INST #    FOR RECORD
                          ENTERED                                                                                                                                                                            '                   •                                    :        . .                                                     :                  •
                           ARh1STFONG C0. PA.                                                                                                                                                                                                                                                                                                                       , . •



                         1q03 JUN -9 P 3: .34 .
                                      Cli;'POUL C~'~SEI LA
                        ~LV ~R~~GRUER OF
                                                                    .                                                         .                                                                                                                                      , _•"r .
                                                                                                                                                                                                                                                                   !'1'~"                        .
    •                                                                                                                                                                               ,                                                                              •.                                             ,.., .           • ..


            •                                                                                                                                                                                                                                              .                                                  •:•;•.:~:; . ..1~~'•.r                                             .

                                                                                                                                                                                                                                                                                                                                           .+,;,;•,~,.j       :w;~:,l.;
                                                    ~                                       '                                                                                                                                                                      ~t;~            ' .~'•~~ ... ._                                 .
                                                                                                                                  .                .            .                                    .                        ;                    .           .
                                                                                                                                                                                                                                                                               •             .        . ,: .. .         ..F, •, ~~••
                                                                            •                                                                                                                                        . .         .        .                        ' r~         . .                  ,: t}i:. t' • ic.!•.



                                                                                                                                                                            '                    .                                        .                        ..1.~::                                                                                           ..~ ••'
                                                                                                                                                                                                                                                                                                                               ,
                                                                                                ~             "                            •                            ~                    .                                            '                .       ~,°~ii •                .:'1                                                                              •
                                  ~         ~               •           .                                         ~                        '                .                           ~ .                  .               •                     ~               ' Il~ ~,           i:T         i.;'rll~•1~•.                                                         .        .
                              ,                                                                                                           ,                                             . .              .                           •.                              f••.. :~'- +.1 : f •it w~ .                           •                                        • . +~ .
                                                                                                                                                                                                                                                                                        .,r7,
                                                                                                                                                                                                                                          '                        'i•~i:~+~{ -:~i~'~':~a~                                                                                           •
                                                                                                                                                                                                                                                                                         . -.I                                                                          •
                                                                                                                                                                                                                                                                    JtCJ
                                                                                                                                           .                                                                                                                                                                                                                          ,..•~r.
                                                                                                                                                                                                                                                                                                                                                                      i
                                                                                                                                                                                                                                                                     ; L.+r•.'        ••             ''
                                                            •                   .       .                             ~       .                                                 .                                .    .              .                 .            r'4        iir tl '~rr•:f             t~r+ i:?:r.                                                       . ..
                                                                                    .                                     .                                                                                                                                          ..~. j•'~•~+•t—+~ ~~
                                                                                                                                                                                                                                                                           ~
                    .                                                                                                                                       ~                       .                                                          ~                    `r;., : t..: ., :..+~ ~~.`:•~                                  •                                    .. '
                                       '                                                                  '                                                                              •                                                ,~                        r,r.c.- ,                '',                                   .                                ~u+ •s.

                                                                •           •                       :i        '               •                                     •                                                                                                4''+!,? ; . t     't . i                                                                          ~~,~.,a
                                                                                                     v•                                                                                                                                                                      '
                                                                                                                                                        •
                                                ,                           •               ,                                             • .                       •                                                                                                .r                              .                                                              `~..,f •r ..')
                                                                                                                                      ..               . •          ~                                                                                                     w . .. I'' ...,'~~':.:e: r r c:.,
                ,                                                                                             ,                                                                                                                                                                                                                .                                                 .
                                                                        •                                                                                           '




                                                                                                                                                                                                 ,+Pqea• s,,
                                                                                                                                                                                                           o
                                                                                                                                                                                                                     ,,
                                                                        RECORDED                                                                                                              ++             ;. I hereby (ERTIFY thot this dotument
                                                                                                                                                                                                                                 fs retarded in the Retorder's Offfte
                                                                                                                                                                                                                                 of rmstrong founry, Pennsyluonio.
                                                                             3                                                                                                          ~.A•• ,Y ~ ~.qt;
                                                        f       10U3 JUN ~q p ' 34                                                    .                                                      :
                                                                                                                                                                                             ,
                                                                                                                                                                                              •lrff~ONfi OOi'+,+
                                                                                                                                                                                                                                                                   ~

                                                                                                                                                                                                                           BeVBrIy Uaj~eol sel~e, Recorder of Oeeds
                                                                         NSE
                                                    _ i:vERLY CDER OF DEEDS LLA
                                                                        ECOR
                                                                                                                                                                                                                                                                   PxG%

                                                                                                                                                                                                             G0u            ~                              J~
Case 2:20-cv-00186-RJC Document 1-2 Filed 02/05/20 Page 16 of 17
                                   , >
       Case 2:20-cv-00186-RJC Document 1-2 Filed 02/05/20 Page 17 of 17




                             CERTIFICATE OF COMPLIANCE

       I certify that this filing complies with the provisions of the PublicAccess Policy of the

Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts

that require filing confidential information and documents difFerently than non-confidential

information and documents.



                                            Submitted by:

                                            MEYER, DARRAGH, BUCKLER,
                                            BEBENEK & ECK, PLLC



                                            John N. Scales
                                            PA I.D. #05746
